Citation Nr: 0416850	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for a total left 
knee replacement, currently rated as 30 percent disabling.  

3.  Evaluation of left knee chondromalacia, prior to November 
14, 1995.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1966 to August 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).  

By rating decision dated in December 1993, the agency of 
original jurisdiction (AOJ) increased the evaluation for 
right knee chondromalcia to 20 percent from August 18, 1993 
and increased the evaluation for left knee chondromalcia to 
20 percent from August 18, 1993.  In November 1994, the AOJ 
assigned a temporary total rating under 38 C.F.R. § 4.30 for 
the left knee from November 12, 1993.  A 20 percent 
evaluation for left knee chondromalacia was assigned from 
January 1, 1994.  In a June 1996 rating decision, a temporary 
total rating was assigned from November 14, 1995 for a total 
left knee replacement under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  A 30 percent evaluation was assigned for a total 
left knee replacement from January 1, 1997.  A November 1996 
rating decision reflects a 30 percent evaluation was assigned 
for right knee chondromalacia from August 18, 1993.  

The Board notes that entitlement to an effective date prior 
to August 19, 1993 for an evaluation in excess of 10 percent 
for the right knee chondromalacia and a left total knee 
replacement was denied in an August 1996 rating decision.  
The appellant did not appeal the August 1996 rating decision.  
In a VA Form 646, received in March 2004, the appellant 
indicated that he was seeking an earlier effective date for 
evaluations assigned for left knee and right knee disorders.  
This matter is referred to the AOJ for any appropriate 
action.  

This case has previously come before the Board.  In May 2003, 
the Board remanded the case to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The issue of TDIU is referred to the AOJ.  

The appellant was afforded hearings before a hearing officer 
at the RO in October 1993 and July 1996.  Transcripts of the 
hearings have been associated with the claims folder.  


FINDINGS OF FACT

1.  The appellant does not have instability or subluxation of 
the right knee.

2.  There is full extension of the right knee.  At worst, the 
right knee lacked 5 degrees of full extension and flexed to 
90 degrees.  

3.  Prior to left knee arthroplasty, there was slight 
instability or subluxation of the left knee.  

4.  Prior to left knee arthroplasty, at worst, the left knee 
flexed to 92 degrees and extended to 10 degrees.  

5.  Residuals of left knee arthroplasty consist of slight 
tenderness.  There is no laxity, no ankylosis, and no 
impairment of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  Instability or subluxation of the right knee is not 
compensably disabling for VA compensation purposes.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2003).

2.  The criteria for a rating in excess of 30 percent for 
right knee chondromalacia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2003).

3.  Prior to November 14, 1995, limitation of function/motion 
due to left knee chondromalacia was no more than 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2003).

4.  Prior to November 14, 1995, instability/subluxation of 
the left knee was 10 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2003).

5.  The criteria for a rating in excess of 30 percent for 
left knee arthroplasty have not been met.   38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5055 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By letter dated in April 1992, the appellant's private 
physician, Dr. S. K., stated that the appellant underwent 
arthroscopy of the right knee in January 1986.  

By letter dated in September 1993, Dr. R. T. stated that the 
veteran had chronic, active rheumatoid arthritis, with 
residual damage to several joints.  He noted additional 
problems in both knees, to include a large Baker's cyst in 
the left popliteal fossa and possibly the same on the right 
knee.  

In a private treatment record, dated in October 1993, Dr. D. 
C. noted complaints of increasing, almost constant, left knee 
pain.  On examination, popping was noted on the lateral 
joint.  The examiner stated that there appeared to be a loose 
body.  There was 1+ effusion.  Some apparent laxity was 
noted.  X-ray examination showed some loss of cartilage 
space.  In an October 1993 letter, Dr. D.C. noted increasing 
left knee problems.  Symptoms were noted to include popping, 
swelling, snapping, and occasional locking.  

At a personal hearing before a hearing officer at the RO in 
October 1993, the appellant testified that he wore a brace on 
his left knee.  Transcript at 6 (October 1993).  

On VA examination in October 1993, the examiner noted the 
appellant walked with a somewhat flat-footed gait because of 
poor function of his left foot.  Examination of the knees 
showed a marked degree of crepitation with flexion and 
extension of the knee joints, more marked on the left than 
the right.  There was a marked degree of crepitation and pain 
on grinding the kneecaps against the underlying femur.  Range 
of motion in the left knee was from 10 degrees in extension 
to 120 degrees in flexion.  Range of motion in the right knee 
was from 5 degrees in extension to 125 degrees in flexion.  
X-ray examination of the knee joints showed a moderate degree 
of patellofemoral arthritis, bilaterally.  Joint compartments 
were noted to be fairly well maintained.  The examination 
noted that there appeared to be a slight degree of 
irregularity of adjacent joint surfaces.  

The diagnoses were history of bilateral knee disability, more 
marked on the left than the right, with evidence of 
osteoarthritic changes and particularly, patellofemoral 
arthritis changes.  The examiner noted moderate to marked 
impairment of function in the left knee and moderate 
impairment of function in the right knee.  

Private medical records reflect that in November 1993, the 
appellant underwent left knee arthroscopy, partial 
synovectomy, partial medical meniscectomy, arthroscopic 
debridement with removal of loose bodies.  The diagnosis was 
left knee rheumatoid arthritis with loose bodies and torn 
meniscus.  

By letter dated in December 1993, Dr. D. C. stated that he 
treated the appellant for arthritis in the knees.  The letter 
notes that the knee condition had worsened.  Dr. D. C. stated 
that the arthritis in the knees caused an increasing problem 
with ambulation, performing his job, and doing daily 
activities about the house.  

Private medical records reflect that the appellant underwent 
left total knee arthroplasty in November 1995.  The diagnosis 
was rheumatoid arthritis.  

At an RO hearing in July 1996, the appellant indicated that 
he lacked about 25 degrees of extension in his right knee.  
Transcript at 5 (July 1996).  He stated that he was unable to 
put his leg flat, that the knee locked up, and that there was 
pain and swelling.  Id.  He testified that his right knee 
gave way and that he wore a metal brace 90 percent of the 
time.  Id. at 6.  He stated that he was employed with the 
United States Postal Service as a procurement and supply 
clerk.  Id. at 7.  He related his job required him to climb 
ladders in the supply room, as well as having to do a lot of 
walking, bending, and stooping.  Id. at 7.  He testified that 
he occasionally had to have help at work.  Id.  He stated 
that in 1990, he was placed on light duty for about two years 
because he was unable to stand for more than one hour per 
day.  Id.  

On VA examination in September 1996, left knee range of 
motion was 0 to 92 degrees.  Right knee range of motion was 
from 3 to 90 degrees.  

On VA examination in September 1996, extensive degenerative 
joint disease of both knees was noted.  The relevant 
impressions were history of arthroscopic surgery on both 
knees and a total knee replacement of the left knee.  

Private treatment records, dated from October 1999 to August 
2000, reflect that the appellant injured his knees when 
pulling a gate closed at work in October 1999.  The diagnoses 
were left knee sprain and right knee pain.  X-ray examination 
of the right knee showed extensive degenerative changes.  The 
records note that there was right knee crepitance, no 
instability or edema, and full range of motion.   Light duty 
was recommended.  In November 1999, soreness on the medial 
aspect of the right knee was noted.  There was effusion.  No 
gross laxity was noted.  Pain with valgus stressing was 
noted.  An August 2000 record of treatment notes decreased 
range of motion, laxity, and valgus stress.  The diagnosis 
was medial collateral ligament strain.  

On examination in March 2000, Dr. D. C. noted the appellant's 
complaint of left knee pain, mostly in the joint line 
laterally, and swelling.  On examination, his knee showed 
trace effusion.  He had full extension.  He flexed to about 
95 degrees.  No gross laxity was noted.  Slight tenderness at 
the joint line laterally was noted.  X-ray examination of 
knee was noted to show no evidence of loosening.  The 
components were in good alignment.  

By letter dated in January 2001, the appellant's private 
physician, Dr. G. G., stated that the appellant had severe 
rheumatoid arthritis.  Dr. G. G. added that the appellant had 
severe joint damage in his upper and lower extremities making 
it difficult to do activities of daily living, to include 
walking.  

In a September 2002 letter, Dr. G. G. noted long-standing 
rheumatoid arthritis with an enormous amount of joint damage.  
He stated that the appellant was unable to work and that it 
would be very difficult for him to find any kind of job that 
he could perform.   

On VA examination in January 2003, there was a well-healed 
left total knee replacement type of incision.  The examiner 
noted that there were no problems with the incision.  The 
knee was not swollen.  The impression of x-ray examination of 
the knees was severe degenerative joint disease of the right 
knee and total joint arthroplasy in anatomic alignment in the 
left knee.  The diagnosis on the right knee was degenerative 
joint disease involving the right knee.  The examiner noted 
that it would have plenty of degenerative changes that would 
qualify it for advancement beyond the chondromalacia 
diagnosis.  The diagnosis on the left knee was status post-
operative left total, which appears to be doing 
satisfactorily.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2003).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2003). 

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation if slight, 20 percent if 
moderate and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Rating Schedule provides a zero percent evaluation for 
extension of the leg limited to 5 degrees.  A compensable 
rating is assigned for limitation of extension of the leg 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  

A zero percent rating is warranted for limitation of flexion 
of the leg when flexion is limited to 60 degrees and 
compensable ratings when flexion is limited to 45 degrees (10 
percent), 30 degrees (20 percent), or 15 degrees (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5010 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) states 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 in order 
to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In a 
subsequent VA General Counsel opinion, VAOGCPREC 9-98 (August 
14, 1998), however, it was held that a separate rating for 
arthritis can also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5055 provides that for one year following 
implantation of a prosthesis a 100 percent disability rating 
will be assigned.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent rating is appropriate.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee should be rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. 
§ 4.71a Diagnostic Code 5055 (2003).

Under Diagnostic Code 5256, ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  Ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation.  Extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 
4.71a Diagnostic Code 5256 (2003).

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 30 percent evaluation is warranted where there is 
malunion of a tibia and fibula with marked knee or ankle 
disability.  Nonunion of the tibia and fibula with loose 
motion and requiring a brace, warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107; 38 C.F.R. § 3.159 (hereafter "VCAA") 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable AOJ decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  Assuming, 
however, solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  In this case, even though the AOJ did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the veteran was notified in the 
December 1993, November 1994, and June 1996 rating decisions 
of the reasons and bases for the decisions.  He was further 
notified of this information in the February 1996 statement 
of the case and in the November 1996, January 2003, and 
December 2003 supplemental statements of the case.  The Board 
concludes that the discussions in the December 1993, November 
1994, and June 1996 rating decisions and in the statement and 
supplemental statements of the case, which were all sent to 
the appellant, informed him of the information and evidence 
needed to substantiate the claims.  By letters dated in 
December 2002 and July 2003, he was advised of the evidence 
he needed to submit to substantiate his claims, VA's duty to 
notify him about his claims, VA's duty to assist in obtaining 
evidence for his claims, what the evidence must show to 
substantiate his claims, what information or evidence was 
needed from him, what he could do to help with his claims, 
and what VA had done to help with his claims.  By letter 
dated in April 2003, he was advised of the procedures by 
which to submit additional evidence.  In the May 2003 Board 
remand, he was invited to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  He was afforded hearings.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

Analysis

I.  Right Knee

In this case, the AOJ used Diagnostic Code 5010-5257 rather 
than 5257-5010 in evaluating the right knee.  Generally, this 
means the assigned rating is based on limitation of motion.  
Equally important, the AOJ clarified that there was no 
instability or subluxation.  Therefore, the conclusion is 
that the 30 percent evaluation assigned for the right knee 
was based on limitation of motion/limitation of function, 
rather than instability.  The Board shall separately rate 
each disability.  

Limitation of motion

The appellant's right knee disability is rated 30 percent 
disabling under Diagnostic Code 5010 based on limitation of 
motion.  The Board notes that the VA General Counsel has 
clearly established that limitation of motion is to be rated 
separately from instability or subluxation.  VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  The office of 
veteran's benefits has provided a response to a frequently 
asked question, dated July 19, 2001.  This response is in 
complete accord with the GC opinion to the effect that 
limitation of motion is to be rated separately from 
instability or subluxation.

In order to warrant an evaluation in excess of 30 percent, 
there must be actual limitation of extension or the 
functional equivalent of limitation of extension to 30 
degrees.  The appellant is in receipt of the maximum benefit 
based upon limitation of flexion.  Therefore, further Deluca 
consideration based on functional impairment of flexion is 
not warranted.  The evidence shows right knee extension, at 
worst, was to 5 degrees.  The Board notes that the appellant 
testified in July 1996 that he lacked approximately 25 
degrees of extension.  In September 1996, however, extension 
was to three degrees.  In fact, in October 1999, there was 
full extension of the right knee.  The appellant is competent 
to report his symptoms.  The training and experience of the 
medical personnel, however, makes their findings more 
probative as to the extent of the disability.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board has specifically considered the guidance of DeLuca, 
8 Vet. App. at 202; 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  The appellant has asserted that he has 
additional functional loss due to pain, instability, and 
fatigue requiring him to use a brace.  While the October 1993 
VA examiner noted marked pain on grinding the kneecaps 
against the femur, that examiner specifically stated that 
there was moderate impairment of function of the right knee.  
An altered gait was attributed to a left foot disorder in 
October 1996.  The Board notes that Dr. G. G. stated that the 
appellant had difficulty with activities of daily living, to 
include walking; however, he attributed the difficulties to 
joint damage in both the upper and lower extremities.  At the 
July 1996 hearing, the appellant testified that he climbed 
ladders, and did a lot of walking, bending, and stooping.  

In sum, in consideration of all the evidence of record, the 
Board finds that the numerous medical statements reflect 
significantly better range of motion than asserted by the 
appellant.  The Board concludes that the medical statements 
are more probative of the appellant's functional impairment.  
The evidence reflects that there is decreased range of motion 
with functional impairment.  Overall, however, functional 
impairment is significantly better than the functional 
equivalent of either 15 degrees extension or 30 degrees of 
flexion.  An evaluation in excess of 30 percent for the right 
knee is not warranted based on actual limitation of motion or 
functional impairment under Diagnostic Codes 5260 or 5261.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  

Instability/Subluxation

The Board notes that Diagnostic Code 5257 pertains to 
instability or subluxation.  As noted above, the AOJ 
specifically determined that there was no right knee 
instability or subluxation.  The veteran asserts that he has 
instability in his right knee.  The objective evidence, 
however, reflects that any instability or subluxation is 
noncompensable.  That is, while laxity was noted in an August 
2000 treatment record, another August 2000 treatment record 
specifically notes no instability.  In October 1993 joint 
compartments were noted to be fairly well maintained.  The 
November 1999 examiner specifically stated that there was no 
gross laxity.  Thus, the Board finds that instability or 
subluxation, if any, is 0 percent disabling.  

The veteran does not manifest ankylosis, or malunion of the 
tibia and fibula.  As such, the provisions of Diagnostic 
Codes 5256 and 5262 are not applicable and, accordingly, an 
increased rating for the appellant's right knee disability 
may not be assigned pursuant to these provisions.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

II.  Left Knee

a.  Prior to November 14, 1995 

Limitation of motion

Prior to the appellant's total left knee replacement in 
November 1995, the left knee disability evaluation was based 
on Diagnostic Codes 5010-5257, reflecting the evaluation was 
based on limitation of motion, rather than instability or 
subluxation.  A 30 percent rating was assigned from August 
18, 1993.  

In order to warrant an evaluation in excess of 30 percent, 
there must be actual or limitation of extension or the 
functional equivalent of limitation of extension to 30 
degrees.  The evidence shows left knee flexion at worst, is 
92 degrees, and extension, at worst, is 10 degrees.  The 
Board notes there was full extension in September 1996 and 
March 2000.  The appellant is competent to report his 
symptoms.  The training and experience of the medical 
personnel, however, makes their findings more probative as to 
the extent of the disability.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  

The Board has specifically considered the guidance of DeLuca, 
8 Vet. App. at 202; 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  The appellant has asserted that he has 
additional functional loss due to pain, instability, and 
fatigue requiring him to use a brace.  The Board notes that 
the October 1993 VA examiner noted moderate-to-marked 
impairment.  In March 2000, the left knee was noted to be 
well-healed and doing satisfactorily.  The Board notes that 
an altered gait was attributed to a left foot disorder in 
October 1996.  As noted above, difficulty with daily 
activities has been attributed to both the upper and lower 
extremities.  

In sum, the evidence reflects that there is decreased range 
of motion with functional impairment.  Overall, however, 
functional impairment is significantly better that functional 
equivalent of either 15 degrees extension or 30 degrees of 
flexion.  An evaluation in excess of 30 percent for the left 
knee is not warranted based on actual limitation of motion or 
functional impairment under Diagnostic Codes 5260 or 5261.

Instability/subluxation

In October 1993, the examiner noted left knee laxity.  Thus, 
the Board finds a separate 10 percent evaluation is warranted 
under Diagnostic Code 5257 for instability or subluxation.  

An evaluation in excess of 10 percent for instability or 
subluxation is not warranted during the relevant time period.  
In October 1993, joint compartments were fairly well 
maintained.  The evidence does not show moderate laxity.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for instability or subluxation.  

b.  Left knee arthroplasty

The appellant's left knee disability is rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
Board notes that the appellants left knee disability was 
assigned a temporary total evaluation from November 12, 1993 
under 38 C.F.R. § 4.30 and a 30 percent evaluation from 
January 1, 1994, and assigned a temporary total evaluation 
from November 14, 1995, and assigned a 30 percent rating from 
January 1, 1997.  While the AOJ did not determine that there 
had been improvement, such is not contemplated in association 
with an evaluation based on 38 C.F.R. § 4.30.  See 3.105(e).

Based on the above, the issue in this case is whether the 
veteran's left knee arthroplasty warrants an evaluation in 
excess of 30 percent.  The Board notes that it is reasonable 
to conclude that the periods of time during which a total 
rating was assigned are not on appeal, although the facts 
during these periods of time have been considered by the 
Board.

In the instant case, the Board acknowledges that the veteran 
has undergone left knee surgery, and that his residuals 
include left knee degenerative joint disease, tenderness, and 
decreased range of motion.  The evidence, however, does not 
show that a higher evaluation is warranted.  Range of motion 
findings do not warrant a compensable evaluation.  No gross 
laxity was noted in March 2000.  The knee is not ankylosed 
and there is no impairment of the tibia and fibula.  The 
evidence does not show chronic residuals consisting of severe 
painful motion or weakness in the left knee.  In March 2000, 
slight tenderness at the joint line was noted.  The January 
2003 examiner noted that the left knee was doing 
satisfactorily.  The Board notes that no problems with the 
surgical incision were specifically noted.  There is no 
indication that the incision has resulted in a scar or any 
disability.  

In sum, the Board finds that an evaluation in excess of 30 
percent under Diagnostic Code 5055 is not warranted at any 
time during the appeal period.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

III.  Extraschedular consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence fails to show 
chondromalacia or a total left knee replacement has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The Board notes that the appellant 
underwent right knee arthroscopy in 1992 and arthroscopy and 
left knee surgery in 1995.  Such does not constitute frequent 
hospitalization.  In July 1996 the veteran testified that he 
was employed.  The Board notes his testimony that he 
"occasionally" needed help at work.  In addition, Dr. G. G. 
attributed employment difficulties to joint damage in the 
upper extremities, as well as the lower extremities.  Nothing 
reflects marked interference with employment.  





ORDER

An evaluation in excess of 30 percent for right knee 
limitation of motion/limitation of function is denied.  

A compensable evaluation for right knee instability or 
subluxation is denied.  

Prior to November 14, 1995, an evaluation in excess of 30 
percent for left knee limitation of motion is denied.  

Prior to November 14, 1995, a separate 10 percent evaluation 
for left knee instability or subluxation is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

An evaluation in excess of 30 percent for left knee 
arthroplasty is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



